 



Exhibit 10.3
CHANGE IN CONTROL AGREEMENT
     This CHANGE IN CONTROL AGREEMENT (the “Agreement”) is entered into on
April 1, 2008 (the “Effective Date”) by and between Celanese Corporation (the
“Company”) and Curtis S. Shaw (the “Executive”).
     The Company considers it essential to foster the continued employment of
key management personnel. The Board of Directors of the Company (the “Board”)
believes that it is in the best interests of the Company and its stockholders to
assure the Company will have the continued dedication of Executive,
notwithstanding the possibility, threat or occurrence of a Change in Control.
The Board believes it is imperative to diminish the inevitable distraction of
Executive by virtue of the personal uncertainties and risks created by a pending
or threatened Change in Control and to encourage Executive’s full attention and
dedication to the Company currently and in the event of any threatened or
pending Change in Control. The Company also requests, and the Executive desires
to give the Company, certain assurances with regard to the protection of
Confidential Information and Intellectual Property of the Company and its
Affiliates. Therefore, the Company and the Executive have entered into this
Agreement.
     In consideration of the premises and mutual covenants contained herein and
for other good and valuable consideration, the parties agree as follows:
     1. Definitions:
          a. “Affiliate” shall mean, when used with respect to any person or
entity, any other person or entity which controls, is controlled by or is under
common control with the specified person or entity. As used in the immediately
preceding sentence, the term “control” (with correlative meanings for
“controlled by” and “under common control with”) shall mean, with respect to any
entity, the ownership, directly or indirectly, of fifty percent (50%) or more of
the outstanding equity interests in such entity.
          b. “Beneficial Owner” shall have the meaning given such term in
Rule 13d-3 of the General Rules and Regulations under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”).
          c. “Cause” shall mean (i) Executive’s willful failure to perform
Executive’s duties hereunder (other than as a result of total or partial
incapacity due to physical or mental illness) for a period of 30 days following
written notice by the Company to Executive of such failure, (ii) conviction of,
or a plea of nolo contendere to, (x) a felony under the laws of the United
States or any state thereof or any similar criminal act in a jurisdiction
outside the United States or (y) a crime involving moral turpitude,
(iii) Executive’s willful malfeasance or willful misconduct which is
demonstrably injurious to the Company or its Affiliates, (iv) any act of fraud
by Executive, (v) any material violation of the Company’s code of conduct,
(vi) any material violation of the Company’s policies concerning harassment or
discrimination, (vii) Executive’s conduct that causes material harm to the
business reputation of the Company or its Affiliates, or (viii) Executive’s
breach of the provisions of Sections 7 (Confidentiality; Intellectual Property)
or 8 (Non-Competition; Non-Solicitation) of this Agreement.

1



--------------------------------------------------------------------------------



 



          d. A “Change In Control” will be deemed to have occurred for purposes
hereof, upon any one of the following events: (a) any person (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act), other than the Company
(including its subsidiaries, directors, and executive officers) has become the
Beneficial Owner of thirty percent (30%) or more of the combined voting power of
the Company’s then outstanding common stock or equivalent in voting power of any
class or classes of the Company’s outstanding securities ordinarily entitled to
vote in elections of directors (“Voting Securities”) (other than as a result of
an issuance of securities by the Company approved by Incumbent Directors, or
open market purchases approved by Incumbent Directors at the time the purchases
are made); (b) individuals who constitute the Board as of the Effective Date
(the “Incumbent Directors”) have ceased for any reason to constitute at least a
majority thereof, provided that any person becoming a director after the
Effective Date whose election, or nomination for election by the Company’s
stockholders, was approved by a majority of the directors comprising the
Incumbent Board, either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director without
objection to such nomination shall be an Incumbent Director; provided, however,
that no individual initially elected or nominated as a director of the Company
as a result of an actual or threatened election contest with respect to the
election or removal of directors (“Election Contest”) or other actual or
threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board (“Proxy Contest”), including by reason of any agreement
intended to avoid or settle any Election Contest or Proxy Contest, shall be
deemed an Incumbent Director; (c) the stockholders of the Company approve a
reorganization, merger, consolidation, statutory share exchange or similar form
of corporate transaction, or the sale or other disposition of all or
substantially all of the Company’s assets (a “Transaction”), unless immediately
following such Transaction, (i) all or substantially all of the Persons who were
the Beneficial Owners of the Voting Securities outstanding immediately prior to
such Transaction are the Beneficial Owners of more than 50% of the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors of the entity resulting from such
Transaction (including, without limitation, an entity which as a result of such
Transaction owns the Company or all or substantially all of the Company’s assets
or stock either directly or through one or more subsidiaries, the “Surviving
Entity”) in substantially the same proportions as their ownership, immediately
prior to such Transaction, of the Voting Securities, (ii) no Person is the
Beneficial Owner of 30% or more of the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors of the Surviving Entity, and (iii) at least a majority of the members
of the board of directors of the Surviving Entity are Incumbent Directors; or
(d) approval by the Company’s stockholders of a complete liquidation and
dissolution of the Company.
However, if in any circumstance in which the foregoing definition would be
operative and with respect to which the income tax under Section 409A of the
Code would apply or be imposed, but where such tax would not apply or be imposed
if the meaning of the term “Change in Control” met the requirements of
Section 409A(a)(2)(A)(v) of the Code, then the term “Change in Control” herein
shall mean, but only for the transaction so affected, a “change in control
event” within the meaning of Treas. Reg. §1.409A–3(i)(5).
          e. “Change In Control Protection Period” shall mean that period
commencing on the date that the Company or a third party publicly announces an
event that, if consummated, would constitute a Change In Control and ending
(i) on the date that the

2



--------------------------------------------------------------------------------



 



circumstances giving rise to the announcement of the event are abandoned or
withdrawn, or (ii) if such transaction is consummated, two years after the
Change In Control.
          f. “COBRA” shall mean those provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended, related to continuation of group
health and dental plan coverage as set forth in Code section 4980B.
          g. “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
          h. “Competitive Business” shall mean businesses that compete with
products and services offered by the Company in those countries where the
Company or any of its Affiliates manufactures, produces, sells, leases, rents,
licenses or otherwise provides its products or services during the two (2) years
preceding the Termination Date (including, without limitation, businesses which
the Company or its Affiliates have specific plans to conduct in the future that
were disclosed or made available to Executive), provided that, if Executive’s
duties were limited to particular product lines or businesses during such
period, the Competitive Business shall be limited to those product lines or
businesses in those countries for which the Executive had such responsibility.
          i. “Confidential Information” shall mean any non-public, proprietary
or confidential information, including without limitation trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
benefits, recruiting, training, advertising, sales, marketing, promotions,
government and regulatory activities and approvals concerning the past, current
or future business, activities and operations of the Company, its Affiliates
and/or any third party that has disclosed or provided any of same to the Company
or its Affiliates on a confidential basis. “Confidential Information” also
includes any information designated as a trade secret or proprietary information
by operation of law or otherwise, but shall not be limited by such designation.
“Confidential Information” shall not include any information that is
(i) generally known to the industry or the public other than as a result of
Executive’s breach of this covenant; (ii) made legitimately available to
Executive by a third party without breach of any confidentiality obligation; or
(iii) required by law to be disclosed; provided that Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.
          j. “Controlled Group” shall mean all corporations or business entities
that are, along with the Company, members of a controlled group of corporations
or businesses, as defined in Code Sections 414(b) and 414(c), except that the
language “at least 50 percent” is used instead of “at least 80 percent” in
applying the rules of Code Sections 414(b) and 414(c).
          k. “Fiscal Year” shall mean the fiscal year of the Company.
          l. “Good Reason” shall mean any of the following conditions which
occurs without the consent of the Executive: (i) a material diminution in the
Executive’s base salary or

3



--------------------------------------------------------------------------------



 



annual bonus opportunity; (ii) a material diminution in the Executive’s
authority, duties, or responsibilities (including status, offices, titles and
reporting requirements); (iii) a material change in the geographic location at
which the Executive must perform his duties; (iv) failure of the Company to pay
compensation or benefits when due, or (v) any other action or inaction that
constitutes a material breach by the Company of this Agreement. The conditions
described above will not constitute “Good Reason” unless the Executive provides
written notice to the Company of the existence of the condition described above
within 90 days after the initial existence of such condition. In addition, the
conditions described above will not constitute “Good Reason” unless the Company
fails to remedy the condition within a period of thirty (30) days after receipt
of the notice described in the preceding sentence. If the Company fails to
remedy the condition within the period referred to in the preceding sentence,
Executive may terminate his employment with the Company for “Good Reason” within
in the next thirty (30) days following the expiration of the cure period.
          m. “Notice of Termination” shall mean a notice which shall indicate
the general reasons for the termination employment and the circumstances claimed
to provide a basis for termination of employment or other Separation of Service
under the provision so indicated.
          n. “Person” shall mean any person, firm, partnership, joint venture,
association, corporation or other business organization, entity or enterprise
whatsoever.
          o. “Restricted Period” shall be (i) one year from the Termination Date
in the event of a Separation from Service that occurs during the Service Term
(as defined hereinafter) other than in the case of an involuntary Separation
from Service without Cause, (ii) in the case of an involuntary Separation from
Service without Cause during the Service Term, an amount of time in whole months
equal to the number of months’ salary the Company agrees to provide to Executive
in severance, whether paid over time or in a lump sum; and (iii) two years from
the Termination Date in the event of a Separation from Service following a
Change In Control where Executive receives the Change In Control Payment (as
defined hereinafter).
          p. “Separation from Service” shall mean an event after which the
Executive shall no longer provide services to the members of the Controlled
Group, whether voluntarily or involuntarily as determined by the Committee (as
hereafter defined) in accordance with Treas. Reg. §1.409A-1(h)(1). A Separation
from Service shall occur when Executive has experienced a termination of
employment from the members of the Controlled Group. Executive shall be
considered to have experienced a termination of employment when the facts and
circumstances indicate that the Executive and the Company reasonably anticipate
that either (i) no further services will be performed for the members of the
Controlled Group after a certain date, or (ii) that the level of bona fide
services the Executive will perform for the members of the Controlled Group
after such date (whether as an employee or as an independent contractor) will
permanently decrease to no more than 20% of the average level of bona fide
services performed by such Executive (whether as an employee or an independent
contractor) over the immediately preceding 36-month period (or the full period
of services to the members of the Controlled Group if the Executive has been
providing services to the members of the Controlled Group less than 36 months).
If Executive is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Executive and the members of
the Controlled Group shall be treated as continuing intact, provided that the
period of such leave does not

4



--------------------------------------------------------------------------------



 



exceed 6 months, or if longer, so long as the Executive retains a right to
reemployment with the members of the Controlled Group under an applicable
statute or by contract. If the period of a military leave, sick leave, or other
bona fide leave of absence exceeds 6 months and the Executive does not retain a
right to reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Agreement
as of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Executive will return to perform services for any members
of the Controlled Group.
Notwithstanding the foregoing provisions, if Executive provides services for the
Company as both an employee and as a non-employee director, to the extent
permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such Executive
as a non-employee director shall not be taken into account in determining
whether the Executive has experienced a Separation from Service.
          q. “Target Bonus” shall mean the target bonus for Executive under any
annual bonus plan in effect from time to time as determined by the Compensation
Committee (the “Committee”) or the Board.
          r. “Termination Date” shall mean the date upon which a Separation from
Service with respect to an Executive occurs.
     2. Term of Change In Control Agreement.
          a. This Agreement shall be for an initial term (the “Initial Term”) of
two years and shall continue to renew for consecutive two year terms thereafter
(a “Renewal Term”), unless either party shall give written notice to the other
(a “Notice of Non-Renewal”) that such agreement shall not renew at least ninety
days prior to the expiration of the Initial Term or Renewal Term then in effect.
Notwithstanding the foregoing, the Company may not give a Notice of Non-Renewal
during the Change In Control Protection Period.
          b. This Agreement, except those provisions which shall survive under
Section 11(k), shall terminate upon the termination of Executive’s employment
for any reason other than the termination of Executive’s employment during the
Change In Control Protection Period (x) by the Company without Cause or (y) by
the Executive with Good Reason. No payment under this Agreement will be due to
Executive upon termination of Executive’s employment for any reason other than
as specified in (x) or (y) above.
     3. Executive’s Incumbent Position.
          a. Unless notified otherwise by the Chief Executive Officer of the
Company or the Board, Executive shall serve as Executive Vice President, General
Counsel & Corporate Secretary (“Executive’s Incumbent Position”). In such
position, Executive shall have such duties and authority as shall be determined
from time to time by the Chief Executive Officer and the Board. If requested,
Executive shall also serve as a member of the Board without additional
compensation. The period during which the Executive shall be employed by the
Company shall be called the “Service Term.”

5



--------------------------------------------------------------------------------



 



          b. Except as provided in Section 5, (i) either Company or Executive
may terminate the employment relationship at any time, with or without Cause or
Good Reason, (ii) this Agreement shall not be construed as giving the Executive
any right to be retained in the employ of the Company or its Affiliates,
(iii) the Company may at any time terminate the Executive free from any
liability of any claim under this Agreement, except as expressly provided
herein; and (iv) the Company may demote Executive at any time in its absolute
and sole discretion without liability to the Executive.
          c. During the Service Term, Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, (i) subject to the prior approval of the Board, from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business corporation or any charitable organization or (ii) from
participating in charitable activities or managing personal investments;
provided in each case, and in the aggregate, that such activities do not
conflict or interfere with the performance of Executive’s duties hereunder or
conflict with Sections 7 or 8. Executive shall promote the goodwill of the
Company with its employees, customers, stockholders, vendors, and the general
public. During the Service Term, reasonable business expenses incurred by
Executive in the performance of Executive’s duties hereunder and to support the
goodwill and business relationships of the Company shall be reimbursed by the
Company in accordance with Company policies.
     4. Obligations of the Company upon Change In Control with Respect to
Long-Term Incentive Awards and Deferred Compensation.
          The effect of a change in control on any long-term incentive awards
(cash or equity) or deferred compensation previously granted to the Executive
under the 2008 Deferred Compensation Plan, 2004 Stock Incentive Plan or the 2004
Deferred Compensation Plan, as amended, (the “Long-Term Incentive Awards”) shall
be governed by the terms and conditions of the applicable individual award
agreements or deferral agreements and the Celanese Corporation 2008 Deferred
Compensation Plan, the 2004 Stock Incentive Plan or the 2004 Deferred
Compensation Plan, as amended (collectively, the “Long-Term Incentive Award
Agreements”), and shall not be governed by this Agreement.
     5. Termination of Employment Connected with a Change In Control.
          a. Upon Executive’s Separation from Service during the Change In
Control Protection Period, Executive shall receive the Change In Control Payment
if and only if the following conditions occur:
                    (i) The Change In Control is consummated;
                    (ii) Executive is employed in the Executive Incumbent
Position or some substantially equivalent or higher position for the Company as
of the commencement of the Change In Control Protection Period;

6



--------------------------------------------------------------------------------



 



                    (iii) Executive’s employment is terminated either by the
Company without Cause or by the Executive with Good Reason such that a
Separation from Service occurs;
                    (iv) Within fifty (53) days after both conditions in
Sections 5(a)(i) and 5(a)(iii), or at the expiration of twenty-one (21) days
following the presentation of the release, Executive executes a release of all
claims, known or unknown, against the Company, its Affiliates, and their
respective agents in a form satisfactory to the Company similar to that attached
hereto as Exhibit A and does not timely revoke such release before the
expiration of seven days following his or her execution of the release; and
                    (v) Within fifty (53) days after both conditions in
Sections 5(a)(i) and 5(a)(iii), Executive reaffirms in writing in a manner
satisfactory to the Company his or her obligations under Sections 7 and 8 of
this Agreement.
          b. The “Change In Control Payment” shall be equal to two times the sum
of (i) Executive’s then current annualized base salary; and (ii) the higher of
(x) Executive’s Target Bonus in effect on the last day of the Fiscal Year that
ended immediately prior to the year in which the Termination Date occurs, or
(y) the average of the cash bonuses paid by the Company to Executive for the
three Fiscal Years preceding the Termination Date.
          c. The Change In Control Payment shall be paid in a single lump sum to
Executive six (6) months and one day after the Executive’s Termination Date,
together with interest at the rate provided in Section 1274(b)(2)(B) of the
Code.
          d. Provided that (i) all of the conditions in Section 5(a) are met,
(ii) Executive makes a timely COBRA election, and (iii) Executive has complied
in all material respects with regard to the obligations of Sections 7 and 8 of
this Agreement, if the Executive timely remits to the Company the applicable
“COBRA” premiums for such coverage, the Company will continue to provide group
health and dental coverage under the Company’s medical plan for Executive and
his or her dependents during the Restricted Period; and will reimburse Executive
for all premiums paid by Executive for such continued coverage. Such
reimbursements will be made within thirty (30) days after Executive’s payment of
such premiums (or submission of a request for reimbursement and satisfactory
proof of such payment) but in no event later than on or before the last day of
the Executive’s tax year following the tax year in which the expense was
incurred. The amount of COBRA premiums and health and dental expenses eligible
for reimbursement during Executive’s tax year may not affect the COBRA premiums
and health and dental expenses eligible for reimbursement in any other tax year.
          e. Certain Further Payments Due Executive
                    (i) In the event that any amount or benefit paid or
distributed to Executive pursuant to this Agreement and/or any amounts or
benefits otherwise paid or distributed to Executive by the Company that are
treated as parachute payments under Section 280G of the Code (such payments,
collectively, the “Covered Payments”), are or become subject to the tax imposed
under Section 4999 of the Code or any similar tax that may hereafter

7



--------------------------------------------------------------------------------



 



be imposed (the “Excise Tax”), the Company will pay to Executive an additional
amount (the “Tax Reimbursement Payment”), such that the net amount retained by
Executive with respect to such Covered Payments, after deduction of any Excise
Tax (as well as any penalties and interest thereon) on the Covered Payments and
any Federal, state and local income tax, payroll tax, and Excise Tax on the Tax
Reimbursement Payment provided for by this subsection (e), but before deduction
for any Federal, state or local income or employment tax withholding on such
Covered Payments, will be equal to the amount of the Covered Payments, together
with an amount equal to the product of any deductions disallowed to Executive
for federal, state, or local income tax purposes because of the inclusion of the
Tax Reimbursement Payment in Executive’s adjusted gross income multiplied by the
highest applicable marginal rate of federal, state, or local income taxation,
respectively, for the calendar year in which the Tax Reimbursement Payment is to
be made. The time for payment of the Tax Reimbursement Payment is set forth in
subsection (e)(v) below. The Tax Reimbursement Payment is intended to place the
Executive in the same position he would have been in if the Excise Tax did not
apply.
                    (ii) For purposes of determining whether any of the Covered
Payments will be subject to the Excise Tax and the amount of such Excise Tax,
                              (A) such Covered Payments will be treated as
“parachute payments” within the meaning of Section 280G of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under
Section 280G(b)(3) of the Code) will be treated as subject to the Excise Tax,
unless, and except to the extent that, in the good faith judgment of a public
accounting firm appointed by the Company or tax counsel selected by such
accounting firm (the “Accountants”), the Company has a reasonable basis to
conclude that such Covered Payments (in whole or in part) either do not
constitute “parachute payments” or represent reasonable compensation for
personal services actually rendered (within the meaning of Section 280G(b)(4)(B)
of the Code) in excess of the “base amount,” or such “parachute payments” are
otherwise not subject to such Excise Tax; and
                              (B) the value of any non-cash benefits or any
deferred payment or benefit will be determined by the Accountants in accordance
with the principles of Section 280G of the Code.
                    (iii) For purposes of determining the amount of the Tax
Reimbursement Payment, Executive will be deemed to pay:
                              (A) Federal income taxes at the highest applicable
marginal rate of Federal income taxation for the calendar year in which the Tax
Reimbursement Payment is to be made; and
                              (B) any applicable state and local income taxes at
the highest applicable marginal rate of taxation for the calendar year in which
the Tax Reimbursement Payment is to be made, net of the maximum reduction in
Federal income taxes which could be obtained from the deduction of such state or
local taxes if paid in such year.
                    (iv) In the event that the Excise Tax amount, if any,
initially determined to be payable to the United States Treasury Department
pursuant to this subsection

8



--------------------------------------------------------------------------------



 



(e) is later determined by the Accountants or pursuant to any proceeding or
negotiations with the Internal Revenue Service to exceed the amount taken into
account hereunder at the time the Tax Reimbursement Payment was initially
determined (including, but not limited to, by reason of any payment the
existence or amount of which could not be determined at the time of the Tax
Reimbursement Payment), the Company will make an additional Tax Reimbursement
Payment, in respect of such excess (including making a full Tax Reimbursement
Payment in the event of an initial determination that no Excise Tax amount was
due) (as well as any interest or penalty payable with respect to such payment)
at the time specified in subsection (e)(v) below.
                    In the event that the Excise Tax is subsequently determined
by the Accountants or pursuant to any proceeding or negotiations with the
Internal Revenue Service to be less than the amount taken into account under
this subsection (e) in calculating the Tax Reimbursement Payment made, Executive
will repay to the Company, at the time specified in subsection (e)(v) below, the
portion of such prior Tax Reimbursement Payment that would not have been paid if
the amount of the Excise Tax had been accurately calculated in determining such
Tax Reimbursement Payment, plus interest on the amount of such repayment at the
rate provided in Section 1274(b)(2)(B) of the Code. Notwithstanding the
foregoing, in the event any portion of the Tax Reimbursement Payment to be
refunded to the Company has been paid to any Federal, state or local tax
authority, repayment thereof will not be required until actual refund or credit
of such portion has been made to Executive, and interest payable to the Company
will not exceed interest received or credited to Executive by such tax authority
for the period it held such portion. Executive and the Company will mutually
agree upon the course of action to be pursued (and the method of allocating the
expenses thereof) if Executive’s good faith claim for refund or credit is denied
(in whole or in part); provided that Executive will remain responsible to repay
the Company for any such unrefunded Tax Reimbursement Payments to the extent
Executive ultimately prevails in such claim.
                    (v) The Tax Reimbursement Payment (or portion thereof)
provided for in this subsection (e) will be paid to Executive within 5 days
after Executive remits the Excise Tax to the Internal Revenue Service but no
later than the end of the Executive’s tax year following the tax year in which
the Executive remits the Excise Tax to the Internal Revenue Service. Further, in
the event that the initial Tax Reimbursement Payment was too little and
additional Tax Reimbursement Payments are subsequently determined to be payable
to Executive pursuant to subsection (e)(iv) above, such Tax Reimbursement
Payment or additional Tax Reimbursement Payment amount will be made by the
Company to Executive within 5 days after the date that Executive remits such
portion to the Internal Revenue Service, but no later than the end of the
Executive’s tax year following the tax year in which the Executive remits such
portion to the Internal Revenue Service. In the event that the amount of the
estimated Tax Reimbursement Payment exceeds the amount subsequently determined
to have been due, subject to the provisions of subsection (e)(iv), such excess
will be payable by Executive to the Company on the fifth (5th) business day
after written demand by the Company for payment (together with interest at the
rate provided in Section 1274(b)(2)(B) of the Code). Company will reimburse the
Executive for any interest, penalties or surcharge that may be imposed on the
Executive in connection with any Excise Tax (including a reimbursement of any
additional taxes imposed as a result of the reimbursement of any such interest,
penalties or surcharge) within 5 days after payment by the Executive, but in no
event later than on or before the last day of the Executive’s tax year following
the tax year in which the interest, penalties, surcharge or other taxes are

9



--------------------------------------------------------------------------------



 



imposed, such reimbursement obligation shall remain in effect during the
applicable statute of limitations relating to any such interest, penalties or
surcharge (but in no event shall remain in effect for longer than 10 years), and
the amount of expenses eligible for reimbursement hereunder during Executive’s
tax year will not affect the expenses eligible for reimbursement in any other
tax year.
                    (vi) The Tax Reimbursement Payment due under this subsection
(e) shall not exceed two million dollars ($2,000,000).
                    (vii) If the amount of the Covered Payments is equal to or
less than 110% of the product of 2.99 and Executive’s applicable “base amount”
(as such term is defined for purposes of Section 4999 of the Code), the Covered
Payments under this Agreement or otherwise shall be reduced by the minimum
amount necessary so that none of the Covered Payments are subject to the excise
tax under Section 4999 of the Code; provided, however, that this subsection
(e)(vii) shall not apply if, even after all Covered Payments due hereunder are
reduced to zero, the value of the Covered Payments would still be subject to the
excise tax under Section 4999 of the Code, in which case no reduction of any
Covered Payments shall be made.
          f. Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “Specified Employee” within the meaning of Treasury Regulation
§1.409A-1(i) and if any payment under this Agreement provides for a “deferral of
compensation” within the meaning of Treasury Regulation §1.409A-1(b) and if such
payment would otherwise occur before the date that is six (6) months after the
Executive’s Termination Date, then such payment shall be delayed and shall occur
on the date that is six (6) months and one (1) day after the Termination Date
(or, if earlier, the date of the Executive’s death), together with interest at
the rate provided in Section 1274(b)(2)(B) of the Code.
     6. Exclusivity of Benefits. Executive acknowledges that this Agreement
supercedes and replaces all prior agreements or understandings Executive may
have with the Company with respect to compensation or benefits that may become
payable in connection with or as a result of a change in control of the Company,
whether or not such change in control constitutes a Change In Control, including
any provisions contained in any employment agreement, offer letter or change in
control agreement, except benefits under the Letter Agreement elected pursuant
to the following paragraph and with respect to any Long-Term Incentive Awards
which shall be governed by the terms of the Long-Term Incentive Award
Agreements. This Agreement also describes all payments and benefits that the
Company shall be obligated to provide to Executive upon Executive’s Separation
from Service during a Change In Control Protection Period and shall constitute
Executive’s agreement to waive any rights to payment under the Celanese Americas
Separation Pay Plan, any similar or successor plan adopted by the Company, and
any other term of employment contained in any employment agreement, offer
letter, change in control agreement or otherwise (other than benefits to which
he/she may be entitled, if any: (i) under any Celanese plan qualified under
Section 401(a) of the Internal Revenue Code, including the Celanese Americas
Retirement Pension Plan and Celanese Americas Retirement Savings Plan; and
(ii) under the 2008 Celanese Deferred Compensation Plan) to the extent that the
circumstances giving right to such right to payment would constitute a
Separation of Service during a Change In Control Protection Period.

10



--------------------------------------------------------------------------------



 



     The parties hereto acknowledge the existence of that certain letter
agreement, dated March 18, 2005, between Celanese and Executive (the “Letter
Agreement”). The parties hereto further acknowledge that the Letter Agreement
continues to be legal, valid, binding, and enforceable in accordance with its
terms.  In addition, notwithstanding anything to the contrary set forth in this
Agreement, the parties hereto acknowledge that Executive may, at any time, and
from time to time, elect to enforce his rights pursuant to the Letter Agreement
instead of enforcing his rights pursuant to this Agreement, in which case the
Letter Agreement shall survive and govern, and this Agreement shall cease to be
effective, except with respect to Sections 7, 8, and 9 of this Agreement which
shall be effective as of the date hereof and shall survive any such election by
Executive.
     7. Confidentiality; Intellectual Property.
          a. Confidentiality.
                    (i) Based upon the assurances given by the Executive in this
Agreement, the Company will provide Executive with access to its Confidential
Information. Executive hereby reaffirms that all Confidential Information
received by Executive prior to the termination of this Agreement is the
exclusive property of the Company and Executive releases any individual claim to
the Confidential Information.
                    (ii) Executive will not at any time (whether during or after
Executive’s employment with the Company) (x) retain or use for the benefit,
purposes or account of Executive or any other Person; or (y) disclose, divulge,
reveal, communicate, share, make available, transfer or provide access to any
Person outside the Company (other than its professional advisers who are bound
by confidentiality obligations), any Confidential Information without the prior
written authorization of the Board.
                    (iii) Upon termination of Executive’s employment with the
Company for any reason, Executive shall (x) cease and not thereafter commence
use of any Confidential Information or intellectual property (including without
limitation, any patent, invention, copyright, trade secret, trademark, trade
name, logo, domain name or other source indicator) owned or used by the Company
or its Affiliates; (y) immediately destroy, delete, or return to the Company, at
the Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company or its Affiliates, except that Executive may retain
only those portions of any personal notes, notebooks and diaries that do not
contain any Confidential Information; and (z) notify and fully cooperate with
the Company regarding the delivery or destruction of any other Confidential
Information of which Executive is or becomes aware.
                    (iv) If Executive has previously entered into any
confidentiality or non-disclosure agreements with any former employer, Executive
hereby represents and warrants that

11



--------------------------------------------------------------------------------



 



such confidentiality and/or non-disclosure agreement or agreements have been
fully disclosed and provided to the Company prior to commencing employment with
the Company.
          b. Intellectual Property.
                    (i) If Executive has created, invented, designed, developed,
contributed to or improved any works of authorship, inventions, intellectual
property, materials, documents or other work product (including without
limitation, research, reports, software, databases, systems, applications,
presentations, textual works, content, or audiovisual materials) (“Works”),
either alone or with third parties, prior to Executive’s employment by the
Company, that are relevant to or implicated by such employment (“Prior Works”),
Executive hereby grants the Company a perpetual, non-exclusive, royalty-free,
worldwide, assignable, sublicensable license under all rights and intellectual
property rights (including rights under patent, industrial property, copyright,
trademark, trade secret, unfair competition and related laws) therein for all
purposes in connection with the Company’s current and future business. A list of
all such Works as of the date hereof is attached hereto as Exhibit B.
                    (ii) If Executive creates, invents, designs, develops,
contributes to or improves any Works, either alone or with third parties, at any
time during Executive’s employment by the Company and within the scope of such
employment and/or with the use of any of the Company resources (“Company
Works”), Executive shall promptly and fully disclose same to the Company and
hereby irrevocably assigns, transfers and conveys, to the maximum extent
permitted by applicable law, all rights and intellectual property rights therein
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) to the Company to the extent
ownership of any such rights does not vest originally in the Company.
                    (iii) Executive agrees to keep and maintain adequate and
current written records (in the form of notes, sketches, drawings, and any other
form or media requested by the Company) of all Company Works. The records will
be available to and remain the sole property and intellectual property of the
Company at all times.
                    (iv) Executive shall take all requested actions and execute
all requested documents (including any licenses or assignments required by a
government contract) at the Company’s expense (but without further remuneration)
to assist the Company in validating, maintaining, protecting, enforcing,
perfecting, recording, patenting or registering any of the Company’s rights in
the Prior Works and Company Works. If the Company is unable for any other reason
to secure Executive’s signature on any document for this purpose, then Executive
hereby irrevocably designates and appoints the Company and its duly authorized
officers and agents as Executive’s agent and attorney in fact, to act for and in
Executive’s behalf and stead to execute any documents and to do all other
lawfully permitted acts in connection with the foregoing.
                    (v) Executive shall not improperly use for the benefit of,
bring to any premises of, divulge, disclose, communicate, reveal, transfer or
provide access to, or share with the Company any confidential, proprietary or
non-public information or intellectual property relating to a former employer or
other third party without the prior written permission of such

12



--------------------------------------------------------------------------------



 



third party. Executive hereby indemnifies, holds harmless and agrees to defend
the Company and its officers, directors, partners, employees, agents and
representatives from any breach of the foregoing covenant. Executive shall
comply with all relevant policies and guidelines of the Company, including
regarding the protection of confidential information and intellectual property
and potential conflicts of interest. Executive acknowledges that the Company may
amend any such policies and guidelines from time to time, and that Executive
remains at all times bound by their most current version.
          c. In the event Executive leaves the employ of the Company, Executive
hereby grants consent to notification by the Company to any subsequent employer
about Executive’s rights and obligations under this Agreement.
     8. Non-Competition; Non-Solicitation.
          a. Executive acknowledges and recognizes the highly competitive nature
of the businesses of the Company and its Affiliates and accordingly agrees as
follows:
                    (i) During the Service Term and for the Restricted Period,
Executive will not, whether on Executive’s own behalf or on behalf of or in
conjunction with any Person, directly or indirectly solicit or assist in
soliciting in competition with the Company or its Affiliates, the business of
any customer, prospective customer, client or prospective client:
                              (A) with whom Executive had personal contact or
dealings on behalf of the Company or its Affiliates during the one year period
preceding the termination of Executive’s employment;
                              (B) with whom employees directly or indirectly
reporting to Executive have had personal contact or dealings on behalf of the
Company or its Affiliates during the one-year immediately preceding the
termination of Executive’s employment; or
                              (C) for whom Executive had direct or indirect
responsibility during the one year period immediately preceding the termination
of Executive’s employment.
                    (ii) During the Restricted Period, Executive will not
directly or indirectly:
                              (A) engage in any Competitive Business;
                              (B) enter the employ of, or render any services
to, any Person (or any division or controlled or controlling affiliate of any
Person) who or which engages in a Competitive Business;
                              (C) acquire a financial interest in, or otherwise
become actively involved with, any Competitive Business, directly or indirectly,
as an individual, partner, stockholder, officer, director, principal, agent,
trustee or consultant; or

13



--------------------------------------------------------------------------------



 



                              (D) interfere with, or attempt to interfere with,
business relationships (whether formed before, on or after the date of this
Agreement) between the Company or any of its Affiliates and customers, clients,
suppliers partners, members or investors of the Company or its Affiliates.
                    (iii) Notwithstanding anything to the contrary in this
Agreement, Executive may directly or indirectly own, solely as an investment,
securities of any Person engaged in the business of the Company or its
Affiliates which are publicly traded on a national or regional stock exchange or
on the over-the-counter market if Executive (i) is not a controlling Person of,
or a member of a group which controls, such Person and (ii) does not, directly
or indirectly, own 5% or more of any class of securities of such Person.
                    (iv) During the Restricted Period, Executive will not,
whether on Executive’s own behalf or on behalf of or in conjunction with any
Person, directly or indirectly:
                              (A) solicit, interview, encourage, or take any
other action that would tend to influence in any manner any employee of the
Company or its Affiliates to leave the employment of the Company or its
Affiliates (other than as a result of a general advertisement of employment made
by Executive’s subsequent employer or business, not directed at any such
employee); or
                              (B) hire any such employee who was employed by the
Company or its Affiliates as of the Termination Date or who left the employment
of the Company or its Affiliates coincident with, or within one year prior to or
after, the Termination Date.
                    (v) During the Restricted Period, Executive will not,
directly or indirectly, solicit or encourage any consultant then under contract
with the Company or its Affiliates to cease to work with the Company or its
Affiliates.
          b. It is expressly understood and agreed that although Executive and
the Company consider the restrictions contained in this Section 8 to be
reasonable, if a final judicial determination is made by a court of competent
jurisdiction that the time or territory or any other restriction contained in
this Agreement is an unenforceable restriction against Executive, the provisions
of this Agreement shall not be rendered void but shall be deemed amended to
apply as to such maximum time and territory and to such maximum extent as such
court may judicially determine or indicate to be enforceable. Alternatively, if
any court of competent jurisdiction finds that any restriction contained in this
Agreement is unenforceable, and such restriction cannot be amended so as to make
it enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.
          c. Prior to the commencement thereof, Executive will provide written
notice to the Company of any employment or other activity that would potentially
violate the provisions of Sections 7 or 8 and, if Executive wishes to do so,
Executive may ask the Board to modify or waive the protections of this
Section 8, but nothing in this Agreement shall limit in any manner the Board’s
absolute discretion not to do so.

14



--------------------------------------------------------------------------------



 



     9. Enforcement of Promises Concerning the Protection of the Company’s
Confidential Information and Goodwill. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 7 or Section 8 would be inadequate and the Company would
suffer irreparable damages as a result of such breach or threatened breach. In
recognition of this fact, Executive agrees that, in the event of such a breach
in or threatened breach, in addition to any remedies at law, the Company,
without posting any bond, shall be entitled to obtain equitable relief in the
form of specific performance, temporary restraining order, temporary or
permanent injunction or any other equitable remedy which may then be available.
In addition, and without limiting the Company’s ability to obtain such equitable
relief, Executive shall not be entitled to any Change In Control Payment if
Executive materially violates the provisions of Sections 7 or 8 and, to the
extent that such payments have already been made, Executive shall repay all
Change In Control Payments immediately upon demand by the Company.
     10. Section 409A Acknowledgement and Release. Executive understands that
payments under this Agreement are potentially subject to Section 409A of the
Code and that if this Agreement does not satisfy an exception to Code
Section 409A or does not comply with the requirements of Section 409A and the
applicable guidance thereunder, then Executive may incur adverse tax
consequences under Section 409A. Executive acknowledges and agrees that
(a) Executive is solely responsible for all obligations arising as a result of
the tax consequences associated with payments under this Agreement including,
without limitation, any taxes, interest or penalties associated with Section
409A, (b) Executive is not relying upon any written or oral statement or
representation by the Company or any Affiliate thereof, or any of their
respective employees, directors, officers, attorneys or agents (collectively,
the “Company Parties”) regarding the tax effects associated with the execution
of this Agreement and the payment under this Agreement, and (c) in deciding to
enter into this Agreement, Executive is relying on his or her own judgment and
the judgment of the professionals of his or her choice with whom Executive has
consulted. Executive hereby releases, acquits and forever discharges the Company
Parties from all actions, causes of actions, suits, debts, obligations,
liabilities, claims, damages, losses, costs and expenses of any nature
whatsoever, known or unknown, on account of, arising out of, or in any way
related to the tax effects associated with the execution of this Agreement and
any payment hereunder.
     11. Miscellaneous.
          a. Governing Law; Jurisdiction; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of Texas,
without regard to conflicts of laws principles thereof. Any action concerning or
relating to this Agreement shall be filed only in the federal and state courts
sitting in Dallas County, Texas.
          b. Entire Agreement; Amendments. This Agreement and the Letter
Agreement contain the entire understanding of the parties with respect to any
Change In Control or the subject matter of this Agreement, provided however,
that the effects of a change in control pursuant to the Long-Term Incentive
Award Agreements shall be governed by the terms of such agreements and shall not
be affected by this Agreement.

15



--------------------------------------------------------------------------------



 



          c. No Waiver. The failure of a party to insist upon strict adherence
to any term of this Agreement, or any term of any agreement with any other
employee, on any occasion shall not be considered a waiver of such party’s
rights or deprive such party of the right thereafter to insist upon strict
adherence to that term or any other term of this Agreement.
          d. Severability. In the event that any one or more of the provisions
of this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.
          e. Assignment. This Agreement, and all of Executive’s rights and
duties hereunder, shall not be assignable or delegable by Executive. Any
purported assignment or delegation by Executive in violation of the foregoing
shall be null and void ab initio and of no force and effect. This Agreement may
be assigned, in whole or in part, by the Company to a Person which is an
Affiliate or a successor in interest to all or a substantial part of the
business operations of the Company. Upon such assignment, the rights and
obligations of the Company hereunder shall become the rights and obligations of
such Affiliate or successor Person.
          f. Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
          g. Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below in this Agreement, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
If to the Company:
1601 West LBJ Freeway
Dallas, TX 75234-6034
Attention: Senior Vice President - Human Resources
If to Executive:
Executive’s home address as set forth in the personnel records of the Company
          h. Cooperation. Executive shall provide Executive’s reasonable
cooperation in connection with any action or proceeding (or any appeal from any
action or proceeding) which relates to events occurring during Executive’s
employment hereunder.
          i. Withholding Taxes. The Company may withhold from any amounts
payable under this Agreement such Federal, state and local taxes as may be
required to be withheld pursuant to any applicable law or regulation.

16



--------------------------------------------------------------------------------



 



          j. Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.
          k. Survival. The provisions of Sections 1 and 7 through 9 of this
Agreement shall survive the termination of this Agreement.
     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as
of the day and year first above written.

                  EXECUTIVE:       Celanese Corporation:
 
               
By:
          By:    
 
               
 
  Curtis S. Shaw            
 
               
Date:
          Date:    
 
               

17



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF GENERAL RELEASE AGREEMENT
AGREEMENT AND GENERAL RELEASE
     Celanese Corporation and its Affiliates (the “Company”), 1601 West LBJ
Freeway, Dallas, Texas 75234 and Curtis S. Shaw, his or her heirs, executors,
administrators, successors, and assigns (“Executive”), enter into this Agreement
and General Release (the “Release”) and agree as follows:

1.   Last Day of Employment (Separation Date). The last day of employment with
the Company is [Insert Date] (the “Separation Date”).

2.   Consideration. In consideration for signing this Release and compliance
with the promises made herein, Company and Executive agree:

a. Change In Control Payment. The Company will pay the Change In Control
Payment, as defined in the Change In Control Agreement between the Company and
Executive dated on or about April 1, 2008 (the “CIC Agreement”) 1 and provide
the reimbursements set forth in the CIC Agreement. Executive agrees that such
payments are the exclusive payments due to Executive arising out of the
separation of Executive’s employment.
b. Unused Vacation. The Company will pay to Executive wages for prorated unused
vacation as of the Separation Date.
c. Benefits. The Executive shall be entitled to elect to continue group health
and dental coverage under COBRA and shall be reimbursed for such premiums as
provided in the CIC Agreement. Executive’s rights in any other employee benefit
plans of the Company will be as provided in the relevant plan documents.

3.   No Consideration Absent Execution of this Agreement. Executive understands
and agrees that he/she would not receive the consideration specified in
Paragraph “2” above, unless the Executive signs this Agreement and General
Release on the signature page without having revoked this Release pursuant to
paragraph 14 below and the fulfillment of the promises contained herein.

4.   General Release of Claims. Executive knowingly and voluntarily releases and
forever discharges the Company and its Affiliates, together with its
predecessors, successors and assigns and the current and former employees,
officers, directors and agents thereof (collectively, the “Released Parties”),
of and from any and all claims, known and unknown, asserted and unasserted,
Executive has or may have as of the date of execution of this Release to the
full extent permitted by law, in all countries and jurisdictions in which the
Released Parties conduct their respective business, including but not limited to
the United States of America.

5.   Executive acknowledges and agrees that he/she has been paid all amounts
owed to Executive as compensation, whether in the form of salary, bonus, equity
compensation, benefits or otherwise. The release in Section 4 of this Release
includes, but is not limited to, any alleged violation of the following, as may
be amended or in effect:

 

1 All capitalized terms shall have the same meaning as set forth in the CIC
Agreement, unless otherwise stated.

18



--------------------------------------------------------------------------------



 



(a) any action arising under or relating to any federal or state statute or
local ordinance, such as:

  •   Title VII of the Civil Rights Act of 1964;     •   The Civil Rights Act of
1991;     •   Sections 1981 through 1988 of Title 42 of the United States Code;
    •   The Employee Retirement Income Security Act of 1974;     •   The
Immigration Reform and Control Act;     •   The Family and Medical Leave Act;  
  •   The Americans with Disabilities Act of 1990;     •   The Age
Discrimination in Employment Act of 1967;     •   The Workers Adjustment and
Retraining Notification Act;     •   The Occupational Safety and Health Act;    
•   The Sarbanes-Oxley Act of 2002;     •   The Texas Commission on Human Rights
Act;     •   The Texas Minimum Wage Law;     •   Equal Pay Law for Texas; and  
  •   The Vocational Rehabilitation Act.

(b) any other national, federal, state, province, or local civil or human rights
law, or any other local, state, province, national or federal law, regulation or
ordinance; or any law, regulation or ordinance of a foreign country, including
but not limited to the Federal Republic of Germany and the United Kingdom;
(c) any action under public policy, contract, tort, common law or equity,
including, but not limited to, claims based on alleged breach of an obligation
or duty arising in contract or tort, such as breach of contract, fraud, quantum
meruit, invasion of privacy, wrongful discharge, defamation, infliction of
emotional distress, assault, battery, malicious prosecution, false imprisonment,
harassment, negligence, gross negligence, and strict liability;
(d) any claim for lost, unpaid, or unequal wages, salary, or benefits,
including, without limitation, any claim under the Fair Labor Standards Act, the
Employee Retirement Income Security Act, the Equal Pay Act, the Texas Minimum
Wage Law, the Texas Equal Pay Law, or any other local, state, or federal statute
concerning classifications, wages, salary, or benefits, including calculations
and deductions relating to same, as well as the employment, labor and benefits
laws and regulations in all countries in addition to the United States of
America, including but not limited to the United Kingdom and the Federal
Republic of Germany; and
(e) any other claim regardless of the forum in which it might be brought, if
any, which Executive has, might have, or might claim to have against any of the
Released Parties, for any and all injuries, harm, damages, wages, benefits,
salary, reimbursements, penalties, costs, losses, expenses, attorneys’ fees,
and/or liability or other detriment, if any, whatsoever and whenever incurred,
suffered, or claimed by the Executive.

6.   Affirmations. Executive affirms that he/she has not filed, caused to be
filed, or presently is a party to any claim, complaint, or action against the
Released Parties in any forum or form, provided that this Release shall not
affect the rights or responsibilities of the Equal Employment Opportunity
Commission, or any other federal, state, or local authority with similar
responsibilities (collectively, the “Commission”) to enforce any employment
discrimination law, and that this Release shall not

19



--------------------------------------------------------------------------------



 



    shall affect the right of Executive to file a charge of discrimination with
the Commission or participate in any investigation. However, Executive waives
any right to participate in any payment or benefit arising from any such charge,
claim, or investigation.       Executive further affirms that he/she has
reported all hours worked as of the date of this Release and has been paid
and/or has received all leave (paid or unpaid), compensation, wages, bonuses,
commissions, and/or benefits to which he/she may be entitled and that no other
leave (paid or unpaid), compensation, wages, bonuses, commissions and/or
benefits are due to him/her, except as provided specifically in this Release.
Executive furthermore affirms that he/she has no known workplace injuries or
occupational diseases and has been provided and/or has not been denied any leave
requested under the Family and Medical Leave Act.       Executive reaffirms that
he or she will comply fully with Sections 7 through 9 of the CIC Agreement and
that, if he or she violates such provisions, all consideration paid hereunder
will be immediately due and payable back to the Company.   7.   Governing Law
and Interpretation. This Release shall be governed and conformed in accordance
with the laws of the State of Texas, without regard to its conflict of laws
provision. In the event the Executive or Company breaches any provision of this
Release, Executive and Company affirm that either may institute an action to
specifically enforce any term or terms of this Release. Should any provision of
this Release be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, excluding the general
release language, such provision shall immediately become null and void, leaving
the remainder of this Release in full force and effect.   8.   Non-admission of
Wrongdoing. The parties agree that neither this Release nor the furnishing of
the consideration for this Release shall be deemed or construed at anytime for
any purpose as an admission by Company of any liability or unlawful conduct of
any kind.   9.   Neutral Reference. If contacted by another organization, the
Company will only provide dates of employment and position.   10.  
Non-Disparagement. Executive agrees not to disparage, or make disparaging
remarks or send any disparaging communications concerning, the Company, its
reputation, its business, and/or its directors, officers and managers. Likewise
the Company’s senior management agrees not to disparage, or make any disparaging
remark or send any disparaging communication concerning Executive, his
reputation and/or his business.   11.   Future Cooperation after Separation
Date. After separation, Executive agrees to make reasonable efforts to assist
Company including but not limited to: assisting with transition duties,
assisting with issues that arise after separation of employment and assisting
with the defense or prosecution of any lawsuit or claim. This includes but is
not limited to providing deposition testimony, attending hearings and testifying
on behalf of the Company. The Company will reimburse Executive for reasonable
time and expenses in connection with any future cooperation after the separation
date. Time and expenses can include loss of pay or using vacation time at a
future employer. The Company shall reimburse the Executive within 30 days of
remittance by Executive to the Company of such time and expenses incurred, but
in no event later than the end of the Executive’s tax year following the tax
year in which the Executive incurs such time and expenses and such reimbursement
obligation shall remain in effect for five years and the amount of expenses
eligible for reimbursement hereunder during Executive’s tax year will not affect
the expenses eligible for reimbursement in any other tax year.

20



--------------------------------------------------------------------------------



 



12.   Injunctive Relief. Executive agrees and acknowledges that the Company will
be irreparably harmed by any breach, or threatened breach by him/her of this
Agreement and that monetary damages would be grossly inadequate. Accordingly,
he/she agrees that in the event of a breach, or threatened breach by him/her of
this Agreement the Company shall be entitled to apply for immediate injunctive
or other preliminary or equitable relief, as appropriate, in addition to all
other remedies at law or equity.   13.   Review Period. Executive is hereby
advised he/she has until [Insert Date], twenty-one (21) calendar days, to review
this Release and to consult with an attorney prior to execution of this Release.
Executive agrees that any modifications, material or otherwise, made to this
Release do not restart or affect in any manner the original twenty-one (21)
calendar day consideration period.   14.   Revocation Period and Effective Date.
In the event that Executive elects to sign and return to the Company a copy of
this Agreement, he/she has a period of seven (7) days (the “Revocation Period”)
following the date of such execution to revoke this Release, after which time
this agreement will become effective (the “Effective Date”) if not previously
revoked. In order for the revocation to be effective, written notice must be
received by the Company no later than close of business on the seventh day after
the Executive signs this Release at which time the Revocation Period shall
expire.   15.   Amendment. This Release may not be modified, altered or changed
except upon express written consent of both parties wherein specific reference
is made to this Release.   16.   Entire Agreement. This Release sets forth the
entire agreement between the parties hereto, and fully supersedes any prior
obligation of the Company to the Executive. Executive acknowledges that he/she
has not relied on any representations, promises, or agreements of any kind made
to him/her in connection with his/her decision to accept this Release, except
for those set forth in this Release.   17.   HAVING ELECTED TO EXECUTE THIS
AGREEMENT AND GENERAL RELEASE, TO FULFILL THE PROMISES AND TO RECEIVE THE SUMS
AND BENEFITS IN SECTION 2 ABOVE, EXECUTIVE FREELY AND KNOWINGLY, AND AFTER DUE
CONSIDERATION, ENTERS INTO THIS RELEASE INTENDING TO WAIVE, SETTLE AND RELEASE
ALL CLAIMS HE/SHE HAS OR MIGHT HAVE AGAINST COMPANY.

IN WITNESS WHEREOF, the parties hereto knowingly and voluntarily executed this
Release as of the date set forth below.

                  EXECUTIVE:       Celanese Corporation:
 
               
By:
          By:    
 
               
 
  Curtis S. Shaw            
 
               
Date:
          Date:    
 
               

21



--------------------------------------------------------------------------------



 



EXHIBIT B
[List of Works]

22